362 F.2d 252
Richard T. LYNCH, Appellant,v.UNITED STATES of America, Appellee.
No. 20325.
United States Court of Appeals Ninth Circuit.
May 24, 1966.

Richard T. Lynch, in pro. per.
Manuel L. Real, U. S. Atty., John K. Van de Kamp, Asst. U. S. Atty., Chief, Crim. Div., J. Brin Schulman, Asst. U. S. Atty., Asst. Chief, Crim. Div., Phillip W. Johnson, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before JERTBERG and ELY, Circuit Judges, and SMITH, District Judge.
PER CURIAM:


1
Before us is an appeal from a judgment of the United States District Court for the Southern District of California, Southern Division, denying petitioner's motion to vacate judgment and sentence under 28 U.S.C. § 2255.


2
Appellant, while represented by appointed counsel, pleaded guilty to the charge of robbing a savings and loan association in violation of 18 U.S.C. § 2113(a) and (d), and was sentenced to the custody of the Attorney General for a period of ten years.


3
At the evidentiary hearing conducted by the District Court, held on petitioner's motion, petitioner was represented by two counsel appointed by the District Court, neither of whom represented petitioner in the criminal proceedings. In his motion, and at the hearing, petitioner contended that in the criminal proceedings:


4
(1) his guilty plea was not voluntarily made but was induced by coercion and misrepresentation;


5
(2) he was not represented by competent counsel;


6
(3) his admissions or confessions were illegally obtained from him;


7
(4) he was not promptly arraigned; and


8
(5) he was not mentally competent and not able to understand the nature of the proceedings against him, and to cooperate with counsel in his defense at all stages of the proceedings.


9
At the same hearing the District Court also considered as issues whether petitioner was competent at the time of the hearing on his motion, and whether he was adequately represented by competent counsel at such hearing.


10
At the hearing petitioner testified as a witness, and called as witnesses his appointed counsel at the criminal proceedings, his codefendant in the criminal proceedings, and his codefendant's counsel in the criminal proceedings. Witnesses were called and testified on behalf of the respondent. Following a lengthy hearing the District Court made and entered detailed findings of fact and conclusions of law, and denied petitioner's motion to vacate the judgment and sentence imposed upon him in the criminal proceedings.


11
We have carefully reviewed the record of the criminal proceedings and the transcript of testimony taken at the evidentiary hearing under § 2255. The findings of fact of the District Court are amply supported by the record. We are fully satisfied, as was the District Judge, that none of petitioner's constitutional rights were violated in the criminal proceedings. We are also in agreement with the findings of the District Court that petitioner was in full possession of his faculties and legally competent at all times during the hearing on his motion, and on such motion petitioner was represented by competent counsel.


12
The order appealed from is affirmed.